826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John H. TAYLOR, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 87-5288
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed a petition for writ of habeas corpus in the district court alleging that he was denied due process in that:  1) the jury's verdict was not unanimous; and 2) the trial court improperly denied a new trial after it was discovered that a juror which had peremptorily struck was inadvertently seated on the jury.  The magistrate entered a report and recommendation recommending that the petition be denied.  Petitioner objected.  The district court, after review of the record, adopted the magistrate's report and recommendation and denied the petition for writ of habeas corpus.  We conclude that the district court did not err in denying the petition.


3
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.